DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
  	The information disclosure statement (IDS) submitted on 10/05/2020 and 04/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. US Pub 2007/0075686 (hereinafter Togashi).
 	Regarding claim 1, Togashi discloses a vehicle (see abstract) comprising: 
 	a battery pack including a secondary battery (¶ 0025 and fig. 2, element 40 [B1 to B20]; a rechargeable battery), 
 	a first battery sensor (fig. 2, element 43; a temperature sensor) configured to detect a state of the secondary battery (¶ 0040; detecting the temperature value of the rechargeable battery); and 
 	a first electronic control device (includes a temperature measurement unit in fig. 2, element 3); 
 	a second electronic control device (including a control circuit 5 and a storage unit 6; see fig. 2) provided separately from the battery pack and including a storage device (see fig. 2, element 6) that stores prescribed information (¶ 0040; the temperature data is provided at a preset frequency from the temperature measurement unit 3 to the control circuit 5.  The control circuit 5 stores the temperature data in the storage unit 6); and 
 	a third electronic control device (fig. 2, element 20) provided separately from the battery pack and the second electronic control device and configured to control any one of battery power and battery current of the secondary battery as a control target (¶ 0055; when the short-term output information and the long-term output information are provided, the vehicle ECU 20 is constrained by the short-term output upper limit Pp and the long-term output upper limit Pn when using the rechargeable battery 40), wherein: 
 	the second electronic control device is configured to relay communication between the first electronic control device (¶ 0043; the upper-limit setting unit 7 sets the short-term output upper limit Pp and the long-term output upper limit Pn using two-dimensional maps, the parameters of which are the battery temperature and the SOC) and the third electronic control device (¶ 0054; the communication unit 9 outputs the short-term output upper limit Pp and the long-term output upper limit Pn to the vehicle ECU 20 that is mounted on the vehicle); and 
 	the second electronic control device is configured to store, in the storage device, history information on information exchanged between the first electronic control device and the third electronic control device (¶ 0054-0055; stored in the storage unit).
           Although the first electronic control device is not a part of the battery pack, changing the location of the first electronic control device from the location shown by the prior art to a location in the battery pack, doesn’t show any criticality, is only considered to be an obvious modification of the Togashi device that a person having ordinary skill in the art before the effective filing date of the claimed invention  would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.
             Regarding claim 2, Togashi discloses wherein the second electronic control device is configured to store, in the storage device, the history information in a latest predetermined period (¶ 0054; the communication unit 9 provides the short-term output information and the long-term output information that is stored in the storage unit to the vehicle ECU 20.  The short-term output information and the long-term output information are provided to the vehicle ECU 20 at a preset frequency or whenever the upper limits are lowered or raised).
             Regarding claim 3, Togashi discloses wherein: 
             the first electronic control device (calculated by the calculation unit 8) is configured to calculate a first limit value for the other one of the battery power and the battery current, using a detection value of the first battery sensor (¶ 0043; the parameters of which are the battery temperature and the SOC…the SOC estimated by the calculation unit 8); 
 	        the second electronic control device is configured to convert the first limit value calculated by the first electronic control device into a second limit value corresponding to the control target (¶ 0043; the upper-limit setting unit 7 sets the short-term output upper limit Pp and the long-term output upper limit Pn using (converting based on) two-dimensional maps, the parameters of which are the battery temperature and the SOC); and 
 	         the third electronic control device is configured to control the control target, using the second limit value (¶ 0055; the vehicle ECU is constrained by the short-term output upper limit Pp and the long-term output upper limit Pn when using the rechargeable battery 40).
  		Although the calculation unit of Togashi  is not included in the first electronic control device, changing the location of the calculation unit from the location shown by the prior art to a location in the first electronic control device, doesn’t show any criticality, is only considered to be an obvious modification of the Togashi device that a person having ordinary skill in the art before the effective filing date of the claimed invention  would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.
             Regarding claim 4, Togashi discloses the vehicle further comprising a second battery sensor (fig. 2, element 44) provided separately from the first battery sensor (43) and configured to detect the state of the secondary battery, wherein the second electronic control device is configured to store, in the storage device, history of a detection value of the second battery sensor in addition to the history information (¶ 0039; the current data is also provided to the control circuit 5 by the current measurement unit 2 at a preset frequency.  The control circuit 5 also stores the current data into the storage unit 6).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakanishi et al.
US Pub 2006/0091857
Moriya et al.
US Pub 2018/0304763
Ito et al.
US Pub 2019/0020075


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        06/16/2022